DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant’s amendment filed on May 3, 2021 has been entered.
Applicants amend claims 1-11, cancels claim 12 and adds new claims 13-18. Claims 1-11 and 13-18 remain pending.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. – The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification is directed to an image forming apparatus comprising an inserter which includes an insertion tray and causes partition sheets fed from the insertion tray to be merged into the sheet conveyance path. The image forming 
In order to avoid the partition sheets from being identified as defective and routed to the defective sheet bin, partition sheets are identifies as such, and are exempt from verification.
Independent claims 1 and 7 are broadly drawn to an apparatus comprising a reading unit configured to read an image, a verification unit configured to verify the image read by the reading unit and a control unit configured to cause the image read by the reading unit not to be verified based on predetermined information read on the image.
While the specification discloses the features claimed in the context of inserting partition sheets in the conveyance path as discussed above, it does not disclose any other scenarios in which these features might be applicable. Further, no information is provided from which a person of ordinary skill in the art could identify such scenarios. Because the only scenario contemplated in the invention is that of inserting partition sheets in the conveyance path, a person of ordinary skill in the art would not view the applicant to have been in possession of the generic subject matter claimed.
Accordingly, the specification fails to satisfy the written description requirement of 35 U.S.C. 112(a) with respect to the full scope of independent claims 1 and 7.
Independent claims 8 and 11 recite limitations similar to those of claims 1 and 7 and are subject to the same deficiency.
Dependent claims 2-6, 9 and 10 do not further clarify the matter and are rejected on the same ground.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent claims 1 and 7 recite: 
a reading unit reading an image;
a verification unit verifying the image;
a control unit causing the image read by the reading unit not to be verified.
These limitations are inconsistent: the same image is read, verified and then… not verified.
Dependent claims 27-36, 38-41, 43-46 and 48-50 do not further clarify the inconsistent limitations and are rejected for the same reason.


	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publ. 2010/0097624 to Hirakawa (“Hirakawa”).
Regarding claim 13 (new), Hirakawa discloses an apparatus (the image forming apparatus 1500 of Fig. 1) comprising: 
a printing unit configured to print an image on a recording sheet (Hirakawa, Fig. 1: printing unit 20); 
a reading unit configured to read the image printed on the recording sheet by the printing unit (Hirakawa, Fig. 1: image reading unit 22); 
a verification unit configured to verify the image read by the reading unit (Hirakawa, [0053]/lines 5-7: the printer driver inserts inspection images in between regular pages of a print job every number of sheets; [0054]: the inspection image is arbitrary image data to check the print quality of a color chart; [0062]: a degree of agreement between data read by a reading unit and reference data stored in memory is determined); and 
a control unit configured to perform control (Hirakawa, Fig. 1: CPU 10), 
wherein, in a case where the printing unit prints images on a plurality of recording sheets having a first recording sheet and a second recording sheet, the reading unit reads an image on the first recording sheet, the verification unit verifies the first recording sheet image read by the reading unit, and the control unit performs control so that an image on the second recording sheet is not to be verified by the verification unit (as discussed above, inspection images are inserted among regular pages of a print job at a certain predetermined interval; inspection images, corresponding to “a first 
Regarding claim 14 (new), Hirakawa discloses an apparatus (the image forming apparatus 1500 of Fig. 1) comprising: 
a reading unit configured to read an image on a recording sheet (Hirakawa, Fig. 1: image reading unit 22); 
a verification unit configured to verify the image read by the reading unit (Hirakawa, [0053]/lines 5-7: the printer driver inserts inspection images in between regular pages of a print job every number of sheets; [0054]: the inspection image is arbitrary image data to check the print quality of a color chart; [0062]: a degree of agreement between data read by a reading unit and reference data stored in memory is determined); and 
a control unit configured to perform control (Hirakawa, Fig. 1: CPU 10), 
wherein, in a case where the reading unit reads an image on a first recording sheet and reads an image on a second recording sheet of a plurality of recording sheets, the verification unit verifies the first recording sheet image read by the reading unit, and the control unit performs control so that the second recording sheet image read by the reading unit is not to be verified by the verification unit (as discussed above, inspection images are inserted among regular pages of a print job at a certain predetermined interval; inspection images, corresponding to “a first recording” sheet are subjected to verification; regular images, corresponding to “second recording sheet” are not subjected to verification).
Regarding claim 15 (new), Hirakawa discloses an apparatus (the image forming apparatus 1500 of Fig. 1) comprising: 
a reading unit configured to read an image (Hirakawa, Fig. 1: image reading unit 22); 
a comparing unit configured to compare the image, read by the reading unit, with a reference image (Hirakawa [0062]: a degree of agreement between data read by a reading unit and reference data stored in memory is determined); 
a verification unit configured to verify the image read by the reading unit based on a result from the comparing unit making the comparison (Hirakawa, [0053]/lines 5-7: the printer driver inserts an inspection image in a print job every number of sheets; [0054]: the inspection image is arbitrary image data to check the print quality of a color chart; [0062]: a degree of agreement between data read by a reading unit and reference data stored in memory is determined; based on the determined degree of agreement, it is determined whether or not to discard the output stack); and 
a control unit configured to perform control (Hirakawa, Fig. 1: CPU 10), 
wherein, based on the reading unit reading predetermined information on the image, the control unit performs control so that the image read by the reading unit is not to be compared by the comparing unit with the reference image (as discussed above, inspection images are inserted in between regular pages of a print job at a predetermined interval; inspection images, corresponding to “a first recording” sheet are subjected to verification; regular images, corresponding to “second recording sheet” are not subjected to verification; verification involves comparison of the inspection image with respective reference data stored in memory).
Regarding claim 16 (new), Hirakawa discloses an apparatus comprising: 
a reading unit configured to read an image on a recording sheet; 
a comparing unit configured to compare the image, read by the reading unit, with a reference image; 
a verification unit configured to verify the image read by the reading unit based on a result from the comparing unit making the comparison; and 
a control unit configured to perform control, 
wherein, in a case where the reading unit reads an image on a first recording sheet and reads an image on a second recording sheet of a plurality of recording sheets, the comparing unit compares the first recording sheet image read by the reading unit, the verification unit verifies the first recording sheet image, and the control unit performs control so that the second recording sheet image read by the reading unit is not to be compared by the comparing unit.
Claims 17 and 18 (both new) are directed to a method of operation of the apparatuses of claims 13 and 14, respectively and are rejected on similar grounds. 

Indication of Allowable Subject Matter
Claims 1-11 have been rejected under 35 U.S.C. 112(b) but would otherwise be allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 7 and 11 recite: 

the image not being verified by the verification unit upon the reading unit reading that information.
Independent claim 8 recites: 
printing on the recording sheet with the image information indicating that the image read by the reading unit is not to be verified by the verification unit and
the recording sheet be discharged at a discharge destination that is the same as a discharge destination of a recording sheet on which an image determined as a reference image by the verification unit is printed.
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
Claims 2-6, 9 and 10 are allowed as dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F PAYER whose telephone number is (571)270-7302.  The examiner can normally be reached on 7:00 - 4:00 Mon & Thu.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL F PAYER/Primary Examiner, Art Unit 2674